Citation Nr: 0700838	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-06 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent 
for degenerative disc disease (DDD) of the lumbar spine with 
disc herniation at L5-S1, prior to August 18, 2005.  

2.  Entitlement to an initial rating in excess of 40 percent 
for DDD of the lumbar spine with disc herniation at L5-S1, 
since August 18, 2005.  

3.  Entitlement to an effective date earlier than 
March 12, 1996, for the grant of service connection for DDD 
of the lumbar spine with disc herniation at L5-S1.  


REPRESENTATION

Appellant represented by:	John M. Lawrence, Jr., 
Attorney-at-law




ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to 
September 1971.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from February 2004 rating 
decision which granted service connection for DDD of the 
lumbar spine with disc herniation at L5-S1, effective 
March 12, 1996.  The veteran disagreed with the rating 
provided and the effective date of the grant , and the 
current appeal ensued.  By rating decision of September 2005, 
the veteran's rating for DDD of the lumbar spine with disc 
herniation at L5-S1, was increased to 40 percent, effective 
August 18, 2005.  The United States Court of Appeals for 
Veterans Claims (Court) indicated that a claimant will 
generally be presumed to be seeking the maximum benefits 
allowed by law and regulations, and it follows that such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1992).  Therefore, this claim is still in appellate 
status.

The veteran appears to have raised the issue of clear and 
unmistakable error in the October 1972 rating decision which 
denied service connection for a low back disorder.  He also 
claims disagreement with the RO's finding of overpayment of 
VA pension benefits.  Neither of these issues are 
inextricably intertwined with the issues on appeal.  See 
Harris v. Derwinski, 1 Vet. App. 180, (1991).  Therefore, 
they are referred to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran and his representative assert that the veteran's 
DDD of the lumbar spine with disc herniation at L5-S1, is 
more severe than the current evaluation reflects.  This is an 
initial rating from the grant of service connection.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (Distinguishing 
between a veteran's dissatisfaction with the initial rating 
assigned following the grant of service connection, and a 
claim for an increased rating for a service-connected 
condition.  In the case of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
the facts found, a practice known as "staged" ratings.).  
Since this is the veteran's initial award for his service-
connected disability, and he has expressed disagreement with 
the evaluations assigned, an adjudication of his claim must 
include consideration of staged ratings.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

A review of the record reveals that the veteran has only had 
one VA examination for his back condition since the 
initiation of his claim in March 1996, and that was a VA 
examination in August 2005.  With respect to the applicable 
law, effective September 23, 2002, VA revised the criteria 
for diagnosing and evaluating intervertebral disc syndrome. 
67 Fed. Reg. 54,345 (Aug. 22, 2002).  Since the veteran's 
claim for service connection was in 1996, and his claim is an 
initial rating, his back disability should be evaluated under 
the criteria before and since the change in the law, 
effective September 23, 2002.  Therefore he should undergo a 
VA orthopedic and neurological examination in this regard to 
determine the severity of his service-connected back 
disability.  

Further, the veteran claims that he was found to be disabled 
by the Social Security Administration (SSA).  He maintains 
that he was found disabled by SSA during the appeal period.  
The SSA records are not in the claims file. VA has a 
statutory duty to obtain these records. 38 U.S.C.A. § 
5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The Court has held 
that VA has a duty to acquire both the SSA decision and the 
supporting medical records pertinent to a claim.  See Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).  These records should be 
obtained on remand. See also Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date for the 
claim on appeal, as outlined by the Court 
in Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Arrange for the veteran to undergo VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
current nature and severity of his 
service-connected back disorder.  The 
claims file must be made available to the 
examiner for review.  The examiner is 
asked to address the following:

a) Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in degrees.  
State also, whether the lumbar spine 
involves any ankylosis either favorable or 
unfavorable.

b) Determine whether the back exhibits 
weakened movement, excess fatigability, or 
incoordination attributable to the service 
connected back disorder and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should express an opinion on whether pain 
could significantly limit functional 
ability during flare-ups or when the back 
is used repeatedly over a period of time.  
This determination should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion loss 
due to pain on use or during flare-ups.

c) Identify any associated neurological 
deformities associated with the service-
connected back disorder.  The severity of 
each neurological sign and symptom should 
be reported.

d) State whether the veteran has 
intervertebral disc syndrome which results 
in incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  The examiner 
should note that for VA purposes an 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician.

e)  Provide an opinion as to whether 
the veteran's neurological 
symptomatology equates to "mild," 
"moderate," "moderately severe" or 
"severe," incomplete paralysis or 
complete paralysis of the sciatic 
nerve.  

f) The examiner should also indicate 
whether or not the veteran's 
intervertebral disc syndrome is mild, 
severe, or pronounced and whether or not 
there are persistent symptoms compatible 
with sciatic neuropathy, if there is 
pain, demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc.  

The examiners must set forth the complete 
rationale underlying any conclusions drawn 
or opinions expressed, to include, as 
appropriate, citation to specific evidence 
in the record.

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claims.

3.  Obtain from the SSA a copy of their decision 
regarding 
the veteran's claim for SSA disability benefits, as 
well as the medical records relied upon in that 
decision.

4.  Upon completion of the requested 
development above, the RO should 
readjudicate the claims on appeal, 
including consideration of the pre- and 
post-2002 and 2003 criteria for 
evaluating spine disorders and 
degenerative disc disease.  If the 
decisions are adverse to the appellant, 
he and his representative should be 
provided with an appropriate Supplemental 
Statement of the Case, which sets forth 
the applicable legal criteria pertinent 
to this appeal, and he should be given 
the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




